Order entered January 23, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-01432-CV

           ANDREW DUNCAN AND HAYLEY MORRIS-DUNCAN, Appellants

                                                V.

     ACIUS GROUP, LP AND SURVIVOR OUTREACH SERVICES, LLC, Appellees

                          On Appeal from the 429th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 429-03198-2018

                                             ORDER
        Before the Court is appellants’ January 17, 2019 motion for leave to file a corrected brief.

We GRANT the motion as follows: we STRIKE appellants’ brief filed on January 16, 2019 and

ORDER the corrected brief tendered to this Court by appellants on January 17, 2019 filed as of

the date of this order.

        Appellees shall file their brief within twenty days of the date of this order. See TEX. R.

APP. P. 38.6(b).

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE